—Appeal by the defen*423dant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered September 14, 1994, convicting him of murder in the second degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact (see, People v Gaimari, 176 NY 84, 94). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). In addition, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review (CPL 470.05 [2]), without merit, or do not warrant reversal. Thompson, J. P., Santucci, Friedmann and Luciano, JJ., concur.